Order entered January 6, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00095-CR
                                      No. 05-12-00096-CR
                                      No. 05-12-00097-CR

                                THOMAS LEE NIX, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
             Trial Court Cause Nos. 003-82321-10, 003-82323-10, 003-82324-10

                                            ORDER
       The Court ORDERS court reporter Denise Condran to file, within FIFTEEN DAYS of

the date of this order, a supplemental record containing State’s Exhibit nos. 1 and 2, DVDs.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Denise

Condran, official court reporter, County Court at Law No. 3, and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE